  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2244 
 
AN ACT 
To designate the facility of the United States Postal Service located at 67 Castle Street in Geneva, New York, as the Corporal Steven Blaine Riccione Post Office. 
 
 
1.Corporal Steven Blaine Riccione Post Office 
(a)DesignationThe facility of the United States Postal Service located at 67 Castle Street in Geneva, New York, shall be known and designated as the Corporal Steven Blaine Riccione Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Corporal Steven Blaine Riccione Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
